Citation Nr: 1729696	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-19 47A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for dental trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel






INTRODUCTION

The Veteran served on active duty from August 1946 to March 1948, and from February 1954 to February 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the Department of Veterans Affairs (VA) by the Regional Office (RO) in Boise, Idaho.

It is noted that the Veteran submitted a notice of disagreement (NOD) in February 2017 as to the issues of service connection for various cancers, including as the result of exposure to radiation, which were denied by a December 2016 rating decision.  The Agency of Original Jurisdiction (AOJ) acknowledged the Veteran's NOD in February 2017, but has not yet issued a statement of the case.  This matter is thus referred to the AOJ for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a statement in lieu of a substantive appeal in May 2016.  Subsequently, in a February 2017 "Statement of Accredited Representative in Appealed Case," received before the Veteran's case had been transferred to the Board, the Veteran's representative conveyed the Veteran's request to testify before the Board by video teleconference (VTC).

In March 2017, the Board notified the Veteran that his appeal had been placed on the docket, and explained that the Veteran could request to have his case advanced on the docket.  

In April 2017, the Board granted the Veteran's request to have his case advanced on the docket.  The case must now be returned to the Veteran's local RO in order that the VTC may be scheduled.  See 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

Schedule the Veteran for a hearing at his local RO before a Veterans Law Judge appearing by VTC at the earliest available opportunity.  Provide notice to the Veteran and to his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of this notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





